
	

113 HRES 224 IH: Expressing the sense of the House of Representatives that a “Haitian-American Heritage Month” should be established in recognition of the contributions of the Haitian people to the history and culture of the United States.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Ms. Wilson of Florida
			 (for herself, Ms. Waters,
			 Mr. Conyers,
			 Ms. Clarke, and
			 Ms. Jackson Lee) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Haitian-American Heritage Month should be
		  established in recognition of the contributions of the Haitian people to the
		  history and culture of the United States.
	
	
		Whereas freemen from the French colony of Saint-Domingue,
			 now the Republic of Haiti, fought alongside the United States Continental Army
			 at the Siege of Savannah in 1779;
		Whereas Jean Baptiste Point du Sable, a Haitian, built the
			 first permanent settlement of what later became the city of Chicago, Illinois,
			 in 1779;
		Whereas the significant loss of life and financial burden
			 of the failed efforts to quell Haiti’s revolution prompted France to sell the
			 territory of Louisiana to the United States in 1803, a territory that now
			 comprises 22.3 percent of the United States;
		Whereas, on January 1, 1804, Haiti declared its
			 independence from France to become the world’s first Black republic and the
			 second democracy after the United States;
		Whereas Major Joseph Savary, a Haitian, was the first
			 Black Major in the United States Army, and led the Second Battalion of Freemen
			 of Color at the Battle of New Orleans on January 8, 1815, under then-General
			 Andrew Jackson;
		Whereas, in 1889, Frederick Douglass, the period’s
			 foremost spokesman on human rights and prominent leader of the anti-slavery
			 movement in the United States, became the first United States Minister and
			 Consul-General to Haiti;
		Whereas the longest occupancy of a foreign state by
			 American troops was in Haiti, circa 1915–1934;
		Whereas over 1,000,000 persons of Haitian descent now live
			 throughout the United States;
		Whereas Haitians and their descendants have contributed
			 greatly to the arts and sciences, including John James Audubon, the acclaimed
			 naturalist and wildlife artist who inspired the American conservation society
			 that bears his name, and W.E.B. DuBois, the Haitian-American author and
			 political activist, who became one of the most prominent intellectual leaders
			 of African-American society during the twentieth century;
		Whereas the close proximity of Haiti to the shores of the
			 United States, in conjunction with the common bond of mutual values and
			 commitment to democracy, ensures lasting comity of nations and continued trade
			 and diplomatic relations;
		Whereas Haiti, the only republic to rise from a successful
			 slave rebellion, inspires pride, solidarity, and self-reliance;
		Whereas the last Sunday of May is commemorated in Haiti as
			 Mother’s Day;
		Whereas the 18th of May is Flag Day, the most celebrated
			 holiday in Haiti, and is observed by people of Haitian descent throughout the
			 world;
		Whereas in Miami, Florida, home to the largest
			 Haitian-American population in the United States, there are numerous cultural
			 events and celebrations planned during the month of May to honor Haitian
			 heritage; and
		Whereas May is an appropriate month to establish a
			 Haitian-American Heritage Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation and recognition of
			 a Haitian-American Heritage Month; and
			(2)calls on the
			 people of the United States to observe the month with appropriate ceremonies,
			 celebrations, and activities.
			
